Title: To James Madison from James Mease, 25 April 1811
From: Mease, James
To: Madison, James


Sir
Philadelphia April 25th. 1811.
I have not heard until to day that Mr Charles Swift late of this City, but now resident in Buck’s County, is an applicant for the office of Commissioner of loans. Whoever has recommended him, will no doubt Say all that they think right with respect to his merits, political Services to the Country, and general pretensions to the office. I hope a few traits in his history, will not be deemed impertinent on my part. I shall Say no thing but what is well known.
Mr. Swift is the son of the late Mr J. Swift, formerly a Merchant in this City; At the time that others were declining business, lending their money to the U: States, and entering the army, Mr Swift retired to his estate in Buck’s County, where he resided until his death about the year 1798. He was an avowed tory, and as Such was secluded from Society, in the patriotic district in which he lived. Charles remained with his father and Studied law. After the peace, he Settled as a lawyer in Philadelphia, but never appeared at the bar, except in one Cause, and that he lost, owing to want of talent. To oblige Mr Dallas, who had been extremely instrumental in procuring the election of Mr McKean, the latter appointed Mr Swift, register of Wills; Last year he had a stroke of apoplexy; He has never been conversant with Accounts, and if appointed must do his duty by means of another. I will venture to Say, that Mr Swift, has never written, or spoken one word in favour of republican or American principles in his life; influence in favour of them he could not exert, for he has never had the least of any kind in Society, and if he had, his proverbial indolence would have prevented him, even supposing that he was favourable to the Cause. Every one whose opinion I have heard, have expressed their astonishment at the presumption of the application, on his part, or in his favour. What talents he possesses are altogether Convivial.
I had determined to keep the application in favour of my father from him, or the public until the successor of Mr Moylan had been appointed. But one of the Gentlemen, to whom I did not mention my wishes on the subject, informed his friends of my application to him for his Certificate, and thus the affair became public. It has been highly gratifying to me, to find the Universal interest expressed with respect to the success of my father, by the few revolutionary characters remaining among us, and by numerous citizens of the first standing in Society. It is on such occasions that the advantages of a life of uniform integrity, and honorable political Career are seen and felt. With the highest respect—I remain your obd Servt
James Mease
